Citation Nr: 1423578	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-08 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a disability rating greater than 60 percent for service-connected status post right knee replacement (previously rated as residuals of a right lateral meniscectomy with degenerative arthritis).

2.  Entitlement to a disability rating greater than 10 percent for service-connected right hip degenerative joint disease associated with status post right knee replacement (previously rated as residuals of a right lateral meniscectomy with degenerative arthritis).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979 and from August 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and August 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in White River Junction, Vermont.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's April 2011 Appeal To Board Of Veterans' Appeals (VA Form 9), he indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge at a local VA office.  This request has not yet been undertaken.

As the Veteran has a right to such a hearing, a remand is warranted so that he may be afforded the requested Travel Board hearing.  See 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall schedule the Veteran for a Travel Board hearing over which a Veterans Law Judge of the Board shall preside while sitting at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



